233 F.3d 441 (7th Cir. 2000)
Kristin Beul, et al., Plaintiffs-Appellees,v.ASSE International, Inc., et al., Defendants-Appellants,
No. 99-3978
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 7, 2000Decided November 15,  2000

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 98-C-426--Myron L. Gordon, Judge.[Copyrighted Material Omitted][Copyrighted Material Omitted]
Before Bauer, Posner, and Evans, Circuit  Judges.
Posner, Circuit Judge.


1
In this diversity  suit for negligence, governed (so far as  the substantive issues are concerned) by  Wisconsin law, the jury returned a  verdict finding that plaintiff Kristin  Beul's damages were $1,100,000 and that  she was 41 percent responsible for them;  in accordance with the verdict, judgment  was entered against defendant ASSE  International for $649,000 (59 percent of  $1.1 million). The other parties can be  ignored. The appeal raises issues of both  tort law and civil procedure.


2
The defendant is a nonprofit corporation  that operates international student  exchange programs. For a fee of $2,000 it  placed Kristin, a 16-year-old German girl  who wanted to spend a year in the United  States, with the Bruce family of Fort  Atkinson, Wisconsin. The family, which  consisted of Richard Bruce, age 40, his  wife, and their 13-year-old daughter, had  been selected by Marianne Breber, the  defendant's Area Representative in the  part of the state that includes Fort  Atkinson. Breber is described in the  briefs as a "volunteer," not an employee;  the only payment she receives from ASSE  is reimbursement of her expenses. Nothing  in the appeal, however, turns either on  her "volunteer" status or on ASSE's  nonprofit status. Charities are not  immune from tort liability in Wisconsin,  Kojis v. Doctors Hospital, 107 N.W.2d 131  (Wis. 1961), and ASSE does not deny that  if Breber was negligent it is liable for  her negligence under the doctrine of  respondeat superior, even though she was  not an employee of ASSE. The doctrine is  nowadays usually described as making an  employer liable for the torts of his  employees committed within the scope of  their employment, but strictly speaking  the liability is that of a "master" for  the torts of his "servant" and it extends  to situations in which the servant is not  an employee, provided that he is acting  in a similar role, albeit as a volunteer.  E.g., Heims v. Hanke, 93 N.W.2d 455, 457-  58 (Wis. 1958), overruled on other  grounds by Butzow v. Wausau Memorial  Hospital, 187 N.W.2d 349, 353-54 (Wis.  1971); Morgan v. Veterans of Foreign  Wars, 565 N.E.2d 73, 77 (Ill. App. 1990);  Restatement (Second) of Agency sec. 225  (1958). In Morgan, as in this case, the  defendant was a charity.


3
There is also no argument that the  contract between ASSE and Kristin's  parents is the exclusive source of ASSE's  legal duties to Kristin. Negligence in  the performance of a contract that  foreseeably results in personal injury,  including as here emotional distress, is  actionable under tort law. See, e.g.,  Kuehn v. Childrens Hospital, 119 F.3d  1296 (7th Cir. 1997). As we pointed out  in Rardin v. T & D Machine Handling,  Inc., 890 F.2d 24, 29 (7th Cir. 1989),  "tort law is a field largely shaped by  the special considerations involved in  personal-injury cases, as contract law is  not. Tort doctrines are, therefore, prima  facie more suitable for the governance of  such cases than contract doctrines are"  even when victim and injurer are linked  by contract. See also Fireman's Fund  American Ins. Cos. v. Burns Electronic  Security Services, Inc., 417 N.E.2d 131,  134 (Ill. App. 1980).


4
As the sponsor of a foreign exchange  student, ASSE was subject to regulations  of the United States Information Agency  that require sponsors to train their  agents, "monitor the progress and welfare  of the exchange visit," and require a  "regular schedule of personal contact  with the student and host family." 22  C.F.R. sec.sec. 514.10(e)(2), 514.25  (d)(1), (4) (now sec.sec. 62.10(e)(2),  62.25(d)(1), (4)). These regulations are  intended for the protection of the  visitor, see "Exchange Visitor Program,"  58 Fed. Reg. 15,180, 15,190 (1993)  (statement of USIA accompanying  promulgation of 26 C.F.R. sec. 514.25),  and the jury was therefore properly  instructed, under standard tort  principles not challenged by ASSE, that  it could consider the violation of them  as evidence of negligence. There is no  argument that the regulations create a  private federal right of suit that would  allow the plaintiffs to sue ASSE under  the federal-question jurisdiction of the  federal courts (and we have found no case  suggesting there is such a right), or  that Wisconsin is legally obligated to  use the regulations to define the duty of  care of a sponsor sued under state tort  law. (In other words, there is no  argument that the federal regulations  have preemptive force in state tort  litigation.) But the district court was  entitled to conclude that a state court  would look to the regulations for  evidence of the sponsor's duty of care.  Courts in tort cases commonly take their  cues from statutes or regulations  intended to protect the safety of the  class to which the tort plaintiff  belongs. See, e.g., Bennett v. Larsen  Co., 348 N.W.2d 540, 548-49 (Wis. 1984).


5
ASSE is also a member of a private  association of sponsors of foreign  exchange students, the Council on  Standards for International Educational  Travel, which requires members to  "maintain thorough, accurate, and  continual communication with host  families and school authorities." A jury  could reasonably consider the Council's  statement as additional evidence of the  standard of care applicable to sponsors  and it could also accept the plaintiff's  argument that due care required Breber to  try to develop rapport with Kristin so  that Kristin would trust and confide in  her and so that Breber could pick up any  signals of something amiss that Kristin  might be embarrassed to mention unless  pressed.


6
Kristin Beul arrived in Wisconsin from  Germany on September 7, 1995, and was met  at the airport by Richard Bruce and his  daughter. Marianne Breber did not go to  the airport to meet Kristin. In fact,  apart from a brief orientation meeting at  a shopping mall in September with Kristin  and one other foreign exchange student,  at which Breber gave Kristin her phone  number, she didn't meet with Kristin  until January 21 of the following year--  under unusual circumstances, as we'll  see. She did call the Bruce home a few  times during this period and spoke  briefly with Kristin once or twice, but  she made no effort to make sure that  Kristin was alone when they spoke. She  would ask in these calls how Kristin was  doing and Kristin would reply that  everything was fine. Breber did not talk  to Mrs. Bruce, who would have told her  that she was concerned that her husband  seemed to be developing an inappropriate  relationship with Kristin.


7
Kristin had led a sheltered life in  Germany. She had had no sexual  experiences at all and in fact had had  only two dates in her lifetime. On  November 17, 1995, Richard Bruce, who  weighed almost 300 pounds and who was  alone at home at the time except for  Kristin, came into the loft area in which  she slept and raped her.


8
This was the start of a protracted  sexual relationship. In the months that  followed, Bruce frequently would call the  high school that Kristin was attending  and report her ill. Then, with Mrs. Bruce  off at work and the Bruce's daughter at  school, Bruce would have sex with  Kristin. By February 22, Kristin had been  absent 27 days from school. Bruce  brandished a gun and told Kristin that  he would kill himself if she told anyone  what they were doing together.


9
Curiously, in January Bruce and Kristin  called Marianne Breber and told her that  Mrs. Bruce appeared to be jealous of the  time that her husband was spending with  Kristin. Bruce invited Breber to dinner  on January 21. Breber did not meet  privately with either Kristin or Mrs.  Bruce on that occasion, and she observed  nothing untoward. In February, however,  Mrs. Bruce told Breber that she and her  husband were getting divorced, and Breber  forthwith found another host family to  take in Kristin. Kristin didn't want to  leave the Bruce home, but on February 22  Breber arrived there with a sheriff's  deputy to remove Kristin. The deputy  asked Kristin in the presence of Richard  Bruce and his daughter whether there was  any inappropriate sexual activity between  Richard and Kristin, and Kristin answered  "no." The same day Breber, upon calling  Kristin's school to tell them that  Kristin would be out for a few days in  connection with her change of residence,  learned for the first time of Kristin's  many absences.


10
Kristin lived with Breber for a few days  between host families, but Breber didn't  use the occasion to inquire about any  possible sexual relationship between  Kristin and Bruce. Breber told the new  host family that Kristin was not to  contact Bruce for a month, but she did  not tell Bruce not to have any contact  with Kristin. They continued to  correspond and talk on the phone. Kristin  had decided that she was in love with  Bruce and considered herself engaged to  him.


11
In April, Mrs. Bruce discovered some of  Kristin's love letters and alerted the  authorities. A sheriff's deputy  interviewed Bruce. The next day Bruce,  who had committed a misdemeanor by having  sex with a 16 year old, Wis. Stat. sec.  948.09, killed himself, leaving a note  expressing fear of jail. It is undisputed  that the events culminating in Bruce's  suicide inflicted serious psychological  harm on Kristin; the jury's assessment of  her damages is not claimed to be  excessive.


12
The defendant argues that it was  entitled to judgment as a matter of law,  or alternatively to a new trial because  of trial error. The first argument  divides into three: there was  insufficient proof of a causal  relationship between the defendant's  negligence in failing to keep closer tabs  on Kristin Beul and her sexual  involvement with Bruce culminating in his  suicide; Bruce's criminal activity was  the sole, or superseding, cause of her  harm; and the harm was too "remote" in a  legal sense from the defendant's failure  of due care to support liability.


13
Since Kristin was determined to conceal  her relationship with Bruce, the  defendant argues, no amount of care by Breber would have warded off the harm  that befell Kristin; she would have  stonewalled, however pertinacious Breber  had been in her questioning. This is  conceivable, and if true would let ASSE  off the hook; if there was no causal  relation between the defendant's  negligence and the plaintiff's harm,  there was no tort. E.g., Merco  Distributing Corp. v. Commercial Police  Alarm Co., 267 N.W.2d 652 (Wis. 1978);  Vastola v. Connecticut Protective System,  Inc., 47 A.2d 844, 845 (Conn. 1946);  Guthrie v. American Protection  Industries, 206 Cal. Rptr. 834, 836 (Cal.  App. 1984).


14
But it is improbable, and the jury was  certainly not required to buy the  argument. Suppose Breber had inquired  from the school how Kristin was doing--a  natural question to ask about a foreigner  plunged into an American high school. She  would have learned of the numerous  absences, would (if minimally alert) have  inquired about them from Kristin, and  would have learned that Kristin had been  "ill" and that Richard Bruce had been  home and taken care of her. At that point  the secret would have started to unravel.


15
As for the argument that Bruce's  misconduct was so egregious as to let  ASSE off the hook, it is true that the  doctrine of "superseding cause" can  excuse a negligent defendant. Suicide by  a sane person, unless clearly foreseeable  by the tortfeasor, for example a  psychiatrist treating a depressed person,  is a traditional example of the operation  of the doctrine. E.g., McMahon v. St.  Croix Falls School District, 596 N.W.2d  875, 879 (Wis. App. 1999); Wyke v. Polk  County School Board, 129 F.3d 560, 574-75  (11th Cir. 1997); Bruzga v. PMR  Architects, P.C., 693 A.2d 401 (N.H.  1997); Edwards v. Tardif, 692 A.2d 1266,  1269 (Conn. 1997); W. Page Keeton et al.,  Prosser and Keeton on the Law of Torts  sec. 44, p. 311 (5th ed. 1984). So if  Bruce's boss had refused him a raise and  Bruce had responded by killing himself,  the boss even if somehow negligent in  failing to give him the raise would not  be considered the legal cause of the  death. Or if through the carelessness of  the driver a truck spilled a toxic  substance and a passerby scraped it up  and poisoned his mother-in-law with it,  the driver would not be liable to the  mother-in-law's estate; the son-in-law's  criminal act would be deemed a  superseding cause. See Giebel v.  Richards, 591 N.W.2d 901 (Wis. App.  1999); Henry v. Merck & Co., 877 F.2d  1489, 1494-97 (10th Cir. 1989); Rowe v.  State Bank of Lombard, 531 N.E.2d 1358,  1368 (Ill. 1988); Shelton v. Board of  Regents, 320 N.W.2d 748, 752-53 (Neb.  1982).


16
Animating the doctrine is the idea that  it is unreasonable to make a person  liable for such improbable consequences  of negligent activity as could hardly  figure in his deciding how careful he  should be. Cf. Schuster v. Altenberg, 424  N.W.2d 159, 165 (Wis. 1988). The doctrine  is not applied, therefore, when the duty  of care claimed to have been violated is  precisely a duty to protect against  ordinarily unforeseeable conduct, as in  our earlier example of a psychiatrist  treating depression. The existence of the  duty presupposes a probable, therefore a  foreseeable, consequence of its breach.  (All that "foreseeable" means in tort law  is probable ex ante, that is, before the  injury that is the basis of the tort  suit.) Thus a hospital that fails to  maintain a careful watch over patients  known to be suicidal is not excused by  the doctrine of superseding cause from  liability for a suicide, e.g., DeMontiney  v. Desert Manor Convalescent Center, 695  P.2d 255, 259-60 (Ariz. 1985), any more  than a zoo can escape liability for  allowing a tiger to escape and maul  people on the ground that the tiger is  the superseding cause of the mauling.  City of Mangum v. Brownlee, 75 P.2d 174  (Okla. 1938); see also Scorza v.  Martinez, 683 So. 2d 1115, 1117 (Fla.  App. 1996); Behrens v. Bertram Mills  Circus, Ltd., [1957] 2 Q.B. 1, 1 All E.R.  583 (1957).


17
So Kristin's high school would not have  been liable for the consequences of  Bruce's sexual activity with Kristin even  if the school should have reported her  frequent absences to Breber; the criminal  activities with their bizarre suicide  sequel were not foreseeable by the  school. But part of ASSE's duty and  Breber's function was to protect foreign  girls and boys from sexual hanky-panky  initiated by members of host families.  Especially when a teenage girl is brought  to live with strangers in a foreign  country, the risk of inappropriate sexual  activity is not so slight that the  organization charged by the girl's  parents with the safety of their daughter  can be excused as a matter of law from  making a responsible effort to minimize  the risk. See, e.g., Niece v. Elmview  Group Home, 929 P.2d 420, 427 (Wash.  1997); R.E. v. Alaska, 878 P.2d 1341,  1346-48 (Alaska 1994); Juarez v. Boy  Scouts of America, Inc., 97 Cal. Rptr. 2d  12, 31 (Cal. App. 2000); Phillips v.  Deihm, 541 N.W.2d 566, 573 (Mich. App.  1995). Sexual abuse by stepfathers is not  uncommon, see, e.g., Diana E.H. Russell,  "The Prevalance and Seriousness of  Incestuous Abuse: Stepfathers vs.  Biological Fathers," 8 Child Abuse &  Neglect 15 (1984), and the husband in a  host family has an analogous relationship  to a teenage visitor living with the  family.


18
It is true (we turn now to the issue of  remoteness) that when through the  negligence of an alarm company, to which  ASSE in its role as protector of foreign  students from the sexual attentions of  members of host families might perhaps be  analogized, a fire or burglary is not  averted or controlled in time, the  company is generally not liable for the  consequences; the consequences are deemed  too remote. E.g., Edwards v. Honeywell,  Inc., 50 F.3d 484, 491 (7th Cir. 1995);  Fireman's Fund American Ins. Cos. v.  Burns Electronic Security Services, Inc.,  supra, 48 N.E.2d at 132-33; cf.  Fireman's Fund Ins. Co. v. Morse Signal  Devices, 198 Cal. Rptr. 756, 760 (Cal.  App. 1984); see also Heitsch v. Hampton,  423 N.W.2d 297, 299 (Mich. App. 1988).  There are two related considerations. One  is that so many factors outside the alarm  company's control determine the  likelihood and consequences (whether in  property loss or personal injury) of a  failure of its alarm to summon prompt aid  on a particular occasion that the company  is bound to lack the information that it  needs to determine what level of care to  take to prevent a failure of its system.  See, e.g., Guthrie v. American Protection  Industries, supra, 206 Cal. Rptr. at 836.  This basis of the doctrine is the same as  that of the doctrine of superseding  cause. A harm is not foreseeable in the  contemplation of the law if the injurer  lacked the information he needed to  determine whether he must use special  care to avert the harm. See, e.g., Lodge  v. Arett Sales Corp., 717 A.2d 215, 223  (Conn. 1998). The second point is that  the alarm company is not the primary  accident avoider but merely a backup, and  the principal responsibility for avoiding  disaster lies with the victim. See, e.g.,  Rardin v. T & D Machine Handling, Inc.,  supra, 890 F.2d at 27; EVRA Corp. v.  Swiss Bank Corp., 673 F.2d 951, 957-58  (7th Cir. 1982). The points are related  because both involve the difficulty a  backup or secondary protector against  disaster has in figuring out the  consequence of a lapse on its part.  Neither point supports ASSE, which was  standing in the shoes of the parents of a  young girl living in a stranger's home  far from her homeland and could  reasonably be expected to exercise the  kind of care that the parents themselves  would exercise if they could to protect  their 16-year-old daughter from the  sexual pitfalls that lie about a girl of  that age in those circumstances. ASSE  assumed a primary role in the protection  of the girl.


19
So the plaintiff was entitled to get to  the jury, and we turn to the two alleged  errors in the procedure at trial. The  first concerns the judge's response to a  question submitted to him by the jury  during its deliberations. To try to  discipline the jury's thinking, Wisconsin  makes the submission of a special verdict  the default rule in all civil cases. Wis.  Stat. sec. 805.12(1) and Judicial Council  Committee's 1974 Note thereto; see  Anderson v. Seelow, 271 N.W. 844, 846  (Wis. 1937). In a negligence case,  therefore, the jury will be asked to  enter separately on the verdict form the  amount of damages and the percentage of  the plaintiff's comparative fault and not  make the "bottom line" computation, which  involves deducting from the amount of  damages that amount times the plaintiff's  percentage of comparative fault. The fear  is that the jury will fill in the bottom  line first and then work backwards,  failing to give due consideration to the  significance of the plaintiff's fault.  McGowan v. Story, 234 N.W.2d 325, 329  (Wis. 1975). The question the jury asked  the judge in this case was, "What bearing  do the negligence factors have on the  amounts we may or may not choose to  award?" The judge's answer, given after  consultation with the lawyers, was that  "the comparison factor, if you find both  parties negligent, has a significant  impact upon the award that the Court  enters. . . . If you answer the  comparison question, then it is a problem  that's presented to the Court as to . .  . how to apply those percentages to the  damages." ASSE argues that this answer  was inconsistent with the policy of  Wisconsin law of keeping the jury from  working backwards from the bottom line in  completing the rest of the special  verdict.


20
In making this argument ASSE assumes  that the federal district court in a  diversity case is bound not only by  Wisconsin's presumption in favor of the  use of special verdicts but also by  whatever standard Wisconsin courts use to  determine how a judge should respond to a  jury's question arising from the use of a  special verdict. That is incorrect.  Wisconsin's affection for the special  verdict is not limited to a particular  area of law, which would suggest that it  was motivated by a desire to shape  substantive policy in that area. Compare  Herremans v. Carrera Designs, Inc., 157  F.3d 1118, 1123 (7th Cir. 1998); Harbor  Ins. Co. v. Continental Bank Corp., 922  F.2d 357, 364 (7th Cir. 1990). Rules of  general applicability and purely  managerial character governing the jury,  such as the form in which a civil jury is  instructed, are quintessentially  procedural for purposes of the Erie rule.  See, e.g., Odekirk v. Sears Roebuck &  Co., 274 F.2d 441, 445 (7th Cir. 1960);  Turlington v. Phillips Petroleum Co., 795  F.2d 434, 441 (5th Cir. 1986); Seltzer v.  Chesley, 512 F.2d 1030, 1035 (9th Cir.  1975); 9A Charles Alan Wright & Arthur R.  Miller, Federal Practice and Procedure  sec. 2555, p. 432 (1995). They are  therefore supplied by federal law in  diversity as in all other federal cases.


21
But supplied by what federal law here?  Rule 49(a) of the Federal Rules of Civil  Procedure authorizes but does not direct  the use of special verdicts, and this is  the rule that federal courts are to  follow, as the cases hold without  exception. E.g., Sadowski v. Bombardier  Ltd., 539 F.2d 615, 622 (7th Cir. 1976);  Geosearch, Inc. v. Howell Petroleum  Corp., 819 F.2d 521, 527 (5th Cir. 1987);  Shultz v. Rice, 809 F.2d 643, 650 (10th  Cir. 1986); DeEugenio v. Allis-Chalmers  Mfg. Co., 210 F.2d 409, 414-15 (3d Cir.  1954); Lang v. Rogney, 201 F.2d 88, 97  (8th Cir. 1953); 9A Wright & Miller,  supra, sec. 2502, pp. 154-55. We think it  follows that whether the federal court  should try to keep the jury in the dark  about the legal effect of the jury's  answers to the questions posed to it by  the special verdict is also a question of  federal law, whether viewed as an  interpretation of Rule 49(a) or as the  creation of a federal common law of  special verdicts to supplement the rule.  E.g., Thedorf v. Lipsey, 237 F.2d 190  (7th Cir. 1956); Carvalho v. Raybestos-  Manhattan, Inc., 794 F.2d 454, 457 n. 2  (9th Cir. 1986); Lowery v. Clouse, 348  F.2d 252, 260-61 (8th Cir. 1965).  Although the cases (particularly in this  court) make clear that the judge has no  general duty to inform the jury of the  legal consequences of its verdict, see,  e.g., Freeman v. Chicago Park District,  189 F.3d 613, 616 (7th Cir. 1999), and  intimate that in some circumstances the  giving of such information might  interfere with the jury's appraisal of  the facts, e.g., Gullett v. St. Paul Fire  & Marine Ins. Co., 446 F.2d 1100, 1105  (7th Cir. 1971), there is no rule against  giving the information, Simms v. Village  of Albion, 115 F.3d 1098, 1107 (2d Cir.  1997); Lowery v. Clouse, supra, 348 F.2d  at 261; 9A Wright & Miller, supra, sec.  2509, p. 198, nor have we found any case  in which the giving of it was held to be  a reversible error. In fact, we find it  difficult to conceive of such a case. As  Lowery points out, since the judge could  submit to the jury instead of a special  verdict a general verdict with special  interrogatories, a form of verdict that  would reveal to the jury the legal  consequences of its specific findings,  there is no purpose in forbidding him to  do the same thing with a special verdict.


22
All this is rather to one side of the  present case, since in the particular  circumstances presented here it is  apparent that the judge gave as good an  answer to the jury's question as he could  have done, and a better answer than  saying nothing and leaving the jury  confused. Cf. Bollenbach v. United  States, 326 U.S. 607, 612-13 (1946);  Davis v. Greer, 675 F.2d 141, 145 (7th  Cir. 1982); Testa v. Wal-Mart Stores,  Inc., 144 F.3d 173, 176 (1st Cir. 1998).  He made clear in the second part of his  answer that the jurors were not to make  the bottom-line computation. Had he said  in the first part that their answer to  the question of comparative fault would  have no or an insignificant impact on the  damages award, that might have been an  invitation to them not to take it  seriously; but he did not do that.


23
The defendant also complains about the  following instruction to the jury


24
"You're instructed that the law of  Wisconsin does not allow a child under  the age of 18 to consent to an act of  intercourse." This was a reference to the  state's statutory rape law, but it was  not elaborated further. The jury was  instructed to consider the instructions  as a whole and another instruction was  that it was to consider Kristin's  comparative fault. The jury assessed that  fault at 41 percent, so obviously it did  not think the age-of-consent instruction  prevented it from considering Kristin's  responsibility for the harm that befell  her as a consequence of her sexual  relationship with Bruce.


25
But should the jury have been told what  the age of consent is in Wisconsin and,  if so, was the information conveyed to  the jury in the right way? The answer to  the first question is yes. The age of  consent fixed by a state represents a  legislative judgment about the maturity  of girls in matters of sex. Eighteen is a  pretty high age of consent by today's  standards and of course the law was not  fixed by reference to German girls; but  it is nonetheless a reminder that teenage  children are not considered fully  responsible in sexual matters, and this  was something relevant to the jury's  consideration of Kristin's share of  responsibility for the disaster. The  criminal law is frequently used to set a  standard of care for civil tort cases--  for the general principle, see, e.g.,  Bennett v. Larsen Co., supra, 348 N.W.2d  at 548; Cutsforth v. Kinzua Corp., 517  P.2d 640, 647 (Ore. 1973); Southern  Pacific Co. v. Watkins, 435 P.2d 498, 511  (Nev. 1967), and for its application to  age of consent see Doe v. Greenville  Hospital System, 448 S.E.2d 564, 566  (S.C. App. 1994); cf. Mary M. v. North  Lawrence Community School Corp., 131 F.3d  1220, 1227 (7th Cir. 1997)--and that was  essentially the use made of it here. It  would have been error to instruct the  jury that because Kristin was below the  age of consent her comparative fault must  be reckoned at zero. That would have  given too much force to the criminal  statute in this civil case, for the  statute cannot be considered a  legislative judgment that minors are  utterly incapable of avoiding becoming  ensnared in sexual relationships. A  comparative-fault rule, moreover,  requires gradations of victim  responsibility that are alien to the  normal criminal prohibition. Victim fault  is not a defense, either partial or  complete, to criminal liability. It is  not a defense to a charge of rape that,  for example, the victim was dressed  provocatively, or drunk, or otherwise  careless in the circumstances in which  the rape occurred.


26
It would have been better, though, if  the jury had been told how it should take  the age of consent into account in their  deliberations. It should have been told  that in deciding how much responsibility  to assign to Kristin for the events that  gave rise to the harm for which she was  suing, it could consider that the state  had made a judgment that girls below the  age of 18 should be protected by the  criminal law from sexual activity even if  they agree to it. As it was, the jury was  left to tease out the relation between  the age-of-consent instruction and the  comparative-fault instruction for itself.  But we cannot think that it was other  than a harmless error. Indeed, we are  surprised that the jury assigned so large  a responsibility to this young foreign  girl virtually abandoned by the agency  that was standing in for her parents. The  jury verdict was rather favorable to the  defendant than otherwise.


27
Affirmed.